DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-9, 11, 14-16, 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance for independent claim 1 was provided in previous office action. As for the new claims, the prior art of record such as Oschsenbein (US 20070183612), do disclose an insert for a hearing aid as mentioned in the previous office action, however, an insert part having an inset part opening for receiving and mounting a connecting member, the connecting member configured for mechanically coupling the in the ear part to a behind the ear part of the hearing device, and a cover part with a face, the cover part comprising a recess for receiving and mounting the insert part, wherein the cover part locks the insert part with respect to the cover part in a direction transverse to the face of the cover part, by means of a protrusion of the insert part and a complementary shaped cavity in the recess is missing from these references.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.